                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

RICHARD LEE JOHNSON,          §
                              §
         Plaintiff,           §
                              §
V.                            §                       No. 3:19-CV-2588-D
                              §
SEAGOVILLE POLICE DEPARTMENT, §
                              §
         Defendant.           §

                                       ORDER

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Plaintiff filed objections (styled as a motion to appeal

the magistrate judge’s decision to dismiss) on May 10, 2021.         The undersigned

district judge reviewed de novo those portions of the proposed findings, conclusions,

and recommendation to which objection was made, and reviewed the remaining

proposed findings, conclusions, and recommendation for plain error. Finding no

error, the court adopts the findings, conclusions, and recommendation of the United

States Magistrate Judge.

      Accordingly, the court dismisses with prejudice all claims made by plaintiff

Richard Lee Johnson (“Johnson”) except his claim of excessive force as made against

two (at least then) Seagoville police officers—Officer S. Forrest and Officer J. Keahey.

      The court orders that, as to the claim of excessive force, Johnson’s complaint

as amended be served on these defendants.

      This case is REFERRED to United States Magistrate Judge David L. Horan
for pretrial management under 28 U.S.C. § 636(b).

      Treating Johnson’s April 23, 2021 and May 10, 2021 letters, in which he

requests appointed counsel, as motions for appointment of counsel, the court refers

these motions to Judge Horan for determination in accordance with the foregoing

referral of this case for pretrial management.

      SO ORDERED.

      May 27, 2021.



                                                 ________________________________
                                                 SIDNEY A. FITZWATER
                                                 SENIOR JUDGE
